         Case 2:20-cr-00022-DLC Document 29 Filed 12/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 20–22–BU–DLC

                      Plaintiff,

 vs.                                                        ORDER

 SERGIO ALEJANDRO
 VALLESCILLO FLORES,

                       Defendant.

       Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation Concerning Plea. (Doc. 28.) Because neither party

has filed any objections, they are not entitled to de novo review. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews Judge DeSoto’s findings and recommendations for

clear error. McDonnel Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite

and firm conviction that a mistake has been committed.” United States v. Syrax,

235 F.3d 422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that this Court adjudge Defendant Sergio

Alejandro Vallescillo Flores guilty of the sole count of the Indictment (Doc. 11),

illegal re-entry in violation of 8 U.S.C. §§ 1326(a), (b)(2), after he appeared before


                                          1
        Case 2:20-cr-00022-DLC Document 29 Filed 12/04/20 Page 2 of 2



her pursuant to Rule 11 of the Federal Rules of Criminal Procedure. (Doc. 28 at

2.) The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation and will adopt it in full. (Id.) As is the Court’s practice, any

decision regarding acceptance of a plea agreement will be deferred until

sentencing.

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 28) is ADOPTED in full.

      IT IS FURTHER ORDERED that Sergio Alejandro Vallescillo Flores’

motion to change plea (Doc. 21) is GRANTED.

      IT IS FURTHER ORDERED that Sergio Alejandro Vallescillo Flores is

adjudged guilty as to the sole count of the Indictment (Doc. 11).

      DATED this 4th day of December, 2020.




                                         2
